July 1 2014
       IT IS FURTHER ORDERED that this Order shall be published on the Montana
Supreme Court website and that notice of this Order shall be posted on the website of the
State Bar of Montana and in the next available issue of the Montana Lawyer.
       The Clerk is directed to provide copies of this Order to the Montana State Law Library
and the State Bar of Montana. The Clerk is further directed to provide copies of this Order to
the Chairs of the Montana Supreme Court Access to Justice Commission and the Uniform
District Court Rules Commission and to the Directors of the Montana Trial Lawyers
Association and the Montana Defense Trial Lawyers Association.
       DATED this/fdy of July, 2014.




                                                                 Chief Justice




                                                                    Justices




                                              2